Hearing Date * 5)17ha

1{Oam
Statement for Hugh O'Reilly Bankruptcy hearing ae, Ji 3)
LAL PTD at QUaT
| believe that Hugh O'Reilly took my money in a fraudulent manp “na “ se he
took the job but didn't do the job. He took money to buy windows hous 1S:

but he never purchased the windows. Since he stole this money frofrgner |b
no option but to take out a mortgage to buy the windows. | would like fo pay’
off this mortgage that | had fo take out because of his fraudulent actions. As of
3/31/19 | had to pay interest on this $34,660.81 at 7.50% interest in the following
amounis:

$1,958.57
$2,749.45
$2,952.44
$3,173.87
$3,411.91
$904.39

total:$ 15,150.33

At this time | would like to read to the court the Chronology of the events
relating to Hugh O'Reilly and the O'Reilly Family Constuction.,inc.

| believe that his stealing of my money was a fraudulent act and a criminal
offense.

This 1S Cn Olyechon +o the anaes *\ Pro et ment

r
bo: G7 Order Qv0i dung jodiered lens he
Osu Number j€ - 23 LO - /

Skse, © Aug,
WYacch (3, 20/9
Oia

G Qo, wd

| signed a contract with Hugh O'Reilly Family Construction, Inc. on August 1,2008. At that time | gave him Ly

a check for $24.300. lated

He told me that he was ordering the windows right away( | believe in Sept.) because he told me that il od) 09
their cost was increasing by 12%. | even went in Oct. to add to the order a new front door. On October 4 ie J 1d
15,2008 | gave Hugh O'Reilly a check for $21,000.

Chronology of the events relating to Hugh O’Reilly and the O’Reilly Family Construction, Inc.

The work on my house begin mid-October. He worked on and off until Christmas. He didn’t work over y r in mol
the holidays. | started asking about the windows in Dec. He kept telling me that because of the holidays V
they were not going to deliver until after the New Year. Gur

On January 6", he found out that he didn’t have any insurance and ceased to work while he got new Cy
insurance. As of Feb. 23” he has not worked on my house since Jan. 6". An excuse a day. | consistentt aH
asked about the windows and he said he wouldn’t have them delivered until he has his insurance. dmnine

Com
On Saturday, Feb. 21* | finally called Windowrama and spoke to John Kelly the saleman who was
handling my winddWw order. At that time | learned that Hugh O'Reilly never paid for my windows
although | have paid him $64,450. Upon tearning about this, | decided that it is time to seek assistance
in getting my money back.

Looking at the estimate, | did get the following:
Completed work:

Heating/Air Conditioning($20,050.)

New Roof($13,500)

Update Electrical work($6000)

Total work$39550

| have paid him $64,450. This amount was to include the following which he did not complete:

New windows,

New front door

New siding for the house

Extending the dining room four feet

2™ skylight

Removal of all radiators( He removed the radiators but he did not finish the wallboard over the
radiators)

Due to the roof work that he did, there was water damage to the interior wall of the house and the
porch which Mr. O'Reilly had agreed to repair and paint.
| have been trying to contact Mr.O’Reilly since the 2™ week in February and he has refused to answer
my calls, At this point, it has been three weeks since { have spoken to Mr.O’Reilly.

l only want to get my money back, $24,900 plus the additional money for the water damage to my
home. | have figured that he actually owes me $36,900 for the 2 skylight, finishing the radiator
removal and the painting for the interior of my house due to the water damage from his work on the
roof.

| would like to note that three of the checks | wrote were to Hugh O'Reilly directly. He claimed that he
could cash it quickly to purchase the windows which he never paid for. The three checks that he
received were signed by him and not endorsed for his corporation, even the first check that | gave him in
August was endorsed by him.

3

Meo re

ren Chechy
4) Man eo.

inuctel) Aralo.

a Cae”
epi | Lovndaya

 
To date, Mts. Altman has paid you $64,450. Under the terms of the contract you have completed
the following items:
1. You have installed the heating/air conditioning unit for an estimated value of $26,050
less $1,500 to finish the wallboard around the radiators.
2. You have installed a new roof valued at $13,500 but did so in a negligent manner causing
damage to the interior of the house requiring repainting at an estimated cost of $5,000.
The plans also specified a second skylight that has not been installed; the estimated cost
of purchasing the skylight and installing it is $1,500.
3. You have completed the updating of the electrical system at a cost of $6,000 (your
estimate that needs to be verified).
4. The total due you for the work performed is $37,550.

“+
